Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 12-20, and 28-50 are pending as of the reply and amendments filed on 10/29/21. Claims 2-4, 6-11, and 21-27 have been canceled. 
The 103 rejections of record over Montalban in view of Ruocco; Ambooken; and further in view of Blackburn; and Glicklich; over Montalban in view of Smith; and over Montalban in view of Ruocco are withdrawn in consideration of Applicant’s arguments.
Claims 1, 5, 12-20, and 28-50 are allowed. 

Reasons of Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has provided evidence that compound 1 of the instant claims is effective to treat pyoderma gangrenosum, which is not taught or suggested by the prior art. Montalban et. al., WO 2011094008; and Ruocco et. al., JEADV, vol. 23, pp. 1008-1017, publ. 2009, both of previous record, represent the most relevant prior art. Montalban teaches compound 1 as a S1P1 agonist for treating various diseases, including inflammatory bowel disease and Crohn’s disease, but treatment of pyoderma gangrenosum is not taught or suggested. Ruocco teaches pyoderma gangrenosum is a rare condition can arise in autoimmune or inflammatory disease such as IBD, but treatment with an S1P1 agonist is not taught or suggested. Ruocco further teaches the etiology 
Applicant has provided evidence that compound 1 is effective in ameliorating pyoderma gangrenosum (see p. 4 of 10/29/21 response); this result is unexpected, in view of the statements above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 5, 12-20, and 28-50 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627